Citation Nr: 1527797	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  12-15 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to pension benefits.

3.  Entitlement to special monthly compensation.

4.  Whether new and material evidence has been submitted to reopen the claim for service connection for lupus.


REPRESENTATION

Appellant represented by:	


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran had active service from May 1964 to May 1967.  The appellant is his widow; she has been substituted for the Veteran pursuant to 38 U.S.C.A. § 5121A.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of January 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a VA-9 Form of March 2012, the appellant stated she desired a Board of Veterans Appeals (BVA) in Washington, D.C.  The file was therefore forwarded to the Washington D.C. hearing unit for the scheduling of the requested hearing.  In a subsequent VA-9 Form of September 2014 and received at the Board in February 2015, the appellant stated she wanted a BVA hearing by live videoconference.  As the appellant now desires a videoconference hearing at the RO, the claim will be remanded back to the RO for the scheduling of the requested hearing.




Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the appellant for a videoconference hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




